DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on October 28, 2018. 
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on October 28, 2018.  

Claim Objections 
Claims 1, 6 and 10 are objected to because of the following informalities:  
Claim 1 recites “the controller configured to turn on the fan…” in line 7.  However, it should recite “the controller is configured to turn on the fan…”   
Claim 10 recites “a active air exhaust state in which the door is open and the fan is on; and a air blocked state in which the vent door is closed” in lines 4-5.  However, it should recites “an active air exhaust state in which the door is open and the fan is on; and an air blocked state in which the vent door is closed.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation " the radio of the first vent cover" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9, from which Claim 13 depends from, makes no mention of the front vent cover including a radio.  The limitation “the radio of the first vent cover” is therefore ambiguous.  For the purpose of this examination, the limitation will be interpreted as a radio of the first vent cover.
Claims 14 is rejected as depending from the rejected Claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (CA2769288) hereinafter “Douglas.”

Regarding Claim 9, Douglas discloses: 
A system (10, see Fig 1) comprising, comprising: 
a vent cover (32), comprising:
a fan (23); 
a door (41); and  
18Atty Docket No BREW-0004USC1a controller (120) communicatively coupled to the fan (23, see paragraph [0028]: by way of HVAC unit 20) and the door (41), the controller (120) configured to: 
detect at least one of an airflow rate of air in the ductwork (40, see paragraphs [0030]-[0031]); and 
control operation of at least one of the fan (23) or the door (41) based at least in part on the detected at least one of the air pressure in the ductwork (40, , or the airflow rate of air in the ductwork (40, see paragraph [0030]).  

Regarding Claim 12, Douglas as applied to Claim 9, further teaches, the system (10, see Fig 1) additionally comprising an application operable on a computing device (thermostat, see paragraph [0030]) to provide a user interface to control operation of the vent cover (32) and at least one other vent cover (32, see paragraphs [0030]-[0031]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (U.S. Patent Application Publication No. 2012/0024969) hereinafter “Kates,” in view of DeAngelis et al. (U.S. Patent Application Publication No. 2013/0190933) hereinafter “DeAngelis.” 

Regarding Claim 1, Kates discloses: 
A system (700, see Figs 7A), comprising: 
a first vent cover (702, 703), comprising a fan (402, see Fig 10 and paragraphs [0014] and [0068]: the vent contains a fan) to increase air flow from a ductwork (see Fig 1) and through the first vent cover (702, 703, see paragraph [0049]); 
a second vent cover (702, 703) comprising a door (201, see Fig 3B) to switch between states allowing and restricting flow of air (see paragraph [0043]); and 
a controller (401, see Fig 10) in communication with the first vent 
cover (702, 703) and the second vent cover (702, 703, see paragraph [0054]). 
Kates teaches the invention as described above including a controller that operates fans and opens vent covers when other vent covers are closed to reduce and/or balance pressure, but fails to explicitly teach, the controller configured to turn on the fan in the first vent cover based at least in part on detecting that the door of the second vent cover is closed.  
Along the same field of endeavor of air flow control systems, DeAngelis teaches that it is known in the art (see Figs 1-3 and paragraph [0020] of DeAngelis) for a 
Based on the teachings of DeAngelis, it is known in the field of air flow control systems to provide a controller with the capability of operating a fan in response to a pressure imbalance.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kates, to incorporate the teachings of DeAngelis by allowing the controller of Kates to be configured to turn on a fan in response to excess pressure in the system, for the purpose of improving energy usage and preventing excessive or limited ventilation of the system, resulting in improved comfort to the user.

Regarding Claim 2, Kates in view of DeAngelis, as applied to Claim 1, further teaches, wherein the controller (70, see Fig 4) is configured to turn off the fan (402) of the first vent cover (702, 703, see Fig 7A) based at least in part on detecting opening of the door (201, see Fig 3) of the second vent cover (702, 703, see paragraph [0054]).  

Regarding Claim 3, Kates in view of DeAngelis, as applied to Claim 1, further teaches, wherein the controller (401, see Fig 10 of Kates) is configured to control the fan (402) of the first vent cover (702, 703, see Fig 7A) and the door (201, see Fig of the second vent cover (702, 703) to maintain air pressure within the ductwork below a threshold pressure (see paragraphs [0051] and [0054]).  

Regarding Claim 4 Kates in view of DeAngelis, as applied to Claim 1, further teaches, wherein the controller (401, see Fig 10 of Kates) is configured to control the fan (402) of the first vent cover (702, 703) and the door (201) of the second vent cover (702, 703) to maintain air temperature within the ductwork (see Fig 1) below a threshold temperature (see paragraph [0047]).  

Regarding Claim 5, Kates in view of DeAngelis, as applied to Claim 1, further teaches, wherein the controller (401, see Fig 10 of Kates) is configured to control the fan (401) of the first vent cover (702, 703, see Fig 7A) and the door (201, see Fig 3) of the second vent cover (702, 703) to maintain airflow through the ductwork (see Fig 1) above a threshold airflow (see paragraphs [0050] and [0096]).  

Regarding Claim 6, Kates in view of DeAngelis, as applied to Claim 1, further teaches, wherein the controller (401, see Fig 10 of Kates) is configured to control at least one of the door (201) of the second vent cover (702, 703), based at least in part on receipt of a signal (by way of sensor 407) indicative of an airflow rate measured at at least one of the first vent cover (702, 703) or the second vent cover (702, 703, see paragraph [0050]).  

Claim 7 Kates in view of DeAngelis, as applied to Claim 1, further teaches, wherein the first vent cover (702, 703, see Fig 7A of Kates) further comprises a door (201), and the second vent cover (702, 703) further comprises a fan (402, see Fig 10 and paragraphs [0014] and [0068]: each vent contains a fan).  

Regarding Claim 8 Kates in view of DeAngelis, as applied to Claim 7, further teaches, wherein controller (401, see Fig 10 of Kates) is configured to control at least one of: the fan of the first vent cover (702, 703); whereby the controller (401) maintains at least one of: air pressure within the ductwork (see Fig 1) below a threshold pressure (see paragraph [0013]).  

Regarding Claim 15, Kates discloses:
A system (700, see Fig 7A), comprising: 
a first vent cover (702, 703), comprising a fan to increase air flow from a ductwork (see Fig 1) and through the first vent cover (702, 703); 
a second vent cover comprising a door to switch between states allowing and restricting flow of air; and 
a control system (710, see Figs 7A and 10) to turn on the fan (402) in the first vent cover (702, 703, see paragraphs [0049]-[0050]).
Kates teaches the invention as described above including a control system that operates fans of the vent covers, and opens vent covers when other vent covers are closed to prevent back pressure, but fails to explicitly teach, a control system to turn on the fan in the first vent cover at least when the door of the second vent cover is closed.  
Along the same field of endeavor of air flow control systems, DeAngelis teaches that it is known in the art (see Figs 1-3 and paragraph [0020] of DeAngelis) for a control system (120) to operate a fan (126, 128) to balance the building pressure (see paragraph [0020] of DeAngelis).  The advantage of combining the teachings of DeAngelis in that of Kates is that doing so would provide a system with improved energy savings and prevent excessive or limited ventilation of the system, thereby improving comfort to the user.
Based on the teachings of DeAngelis, it is known in the field of air flow control systems to provide a control system with the capability of operating a fan in response to a pressure imbalance.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kates, to incorporate the teachings of DeAngelis by allowing the control system of Kates to be configured to turn on a fan in response to excess pressure in the system, for the purpose of improving energy usage and preventing excessive or limited ventilation of the system, resulting in improved comfort to the user.

Regarding Claim 16, Kates in view of DeAngelis, as applied to Claim 15, further teaches, wherein the control system (710, see Figs 7A and 10 of Kates) turns the fan (402) off responsive to opening of the door (201, see Fig 3) of the second vent cover (702, 703, see Fig 7A, and paragraphs [0051] and [0054]).  

Claim 17, Kates in view of DeAngelis, as applied to Claim 15, further teaches, wherein the control system (710, see Figs 7A and 10 of Kates) balances vent covers (702, 703) with closed doors (201, see Fig 3), vent covers (702, 703) with open doors (201) and vent covers (702, 703) with operating fans (402) to maintain air pressure within the ductwork (see Fig 1) below a threshold (see paragraphs [0051] and [0054]).  

Regarding Claim 18, Kates in view of DeAngelis, as applied to Claim 15, further teaches, wherein the control system (710, see Figs 7A and 10 of Kates) balances vent covers (702, 703) with closed doors (201, see Fig 3), vent covers (702, 703) with open doors (201) and vent covers (702, 703) with operating fans (402) to maintain air temperature within the ductwork (see Fig 1) below a threshold (see paragraph [0056]).  

Regarding Claim 19, Kates in view of DeAngelis, as applied to Claim 15, further teaches, wherein the control system (710, see Figs 7A and 10 of Kates) balances vent covers (702, 703)  with closed doors (201, see Fig 3), vent covers (702, 703) with open doors (201) and vent covers (702, 703) with operating fans (402) to maintain airflow through the ductwork (see Fig 1) above a threshold (see paragraphs [0047], [0050] and [0094]).  

Regarding Claim 20, Kates in view of DeAngelis, as applied to Claim 15, further teaches, wherein the control system (see Fig 10 of Kates) considers as input an airflow rate (by way of sensor 407) measured at least one of the first vent cover (702, 703) or the second vent cover (702, 703, see paragraph [0050]).


Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Kates.

Regarding Claim 10, Douglas as applied to Claim 9, further teaches, wherein the vent cover (32) is reconfigurable between three states, the three states comprising: a passive air exhaust state in which the door (41) is open and the fan is off (20); an active air exhaust state in which the door (41) is open and the 
fan (23) is on (see paragraph [0030]: by way of 20); and an air blocked state in which the vent door (41) is closed (see paragraph [0030]).
Douglas implicitly teaches wherein the vent cover is reconfigurable between three states, but does not explicitly teach, a passive air exhaust state in which the door is open and the fan is off.
In the same field of endeavor of electronically controlled vent cover systems, Kates teaches that it is known in the art (see paragraph [0053], Figs 7 and 10 of Kates) of vent cover system (see Fig 7), to provide a state in which a door (201) is open and the fan (409) is off, in order to reduce pressure the air pressure across the vent covers, and whistling related to turbulence (see paragraph [0054] of Kates).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Douglas, with Kates, to   

Regarding Claim 11, Douglas, as applied to Claim 9, further teaches, the system (10, see Fig 1 of Douglas) additionally comprising a radio (by way of controller 120) to receive radio frequency signals to control at least one of the fan (23) or the door (41, see paragraph [0028]: the control device is wirelessly coupled to the fan and the door).
While Douglas implicitly teaches a radio, Douglas does not explicitly teach, the system, additionally comprising a radio to receive radio frequency signals to control at least one of the fan or the door.  
In the same field of endeavor of electronically controlled vent cover systems, Kates teaches that it is known in the art (see paragraph [0015], see Figs 7 and 10 of Kates) of vent cover system (see Fig 7),  to provide a radio type of communication with the central controller (see paragraph [0071])) that receives radio frequency signals to control at least one of the fan (409) or door (201, see paragraph [0068]) so that the control signals can be more easily transmitted through walls and other obstacles found in building structures (see paragraph [0088] of Kates).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Douglas, with Kates, to include a radio to receive radio frequency signals to control at least one of the fan or the door, for the purpose of easy transmission of control signals to the fan or door, thereby increasing suitability for the user.    

Regarding Claim 13, Douglas, as applied to Claim 9, further teaches, wherein the vent cover (32, see Fig 1 of Douglas) comprises a first vent cover (32) and the system (10) additionally comprises a second vent cover (32), the second vent cover (32) comprising: at least one of a fan or a door (31), a controller (120) communicatively coupled with the at least one of the fan or the door (31, see paragraph [0028]); and a radio (by way of controller 120) in communication with a radio of the first vent cover (32, see paragraph [0028]: by way of door 41, the control device is wirelessly coupled to the first vent cover 32).  
While Douglas implicitly teaches a radio in communication with the first vent cover, Douglas does not explicitly teach, the system having a radio in communication with a radio of the first vent cover.  
In the same field of endeavor of electronically controlled vent cover systems, Kates teaches that it is known in the art (see paragraph [0015], see Figs 7 and 10 of Kates) of vent cover system (see Fig 7),  to provide a radio type of communication with the central controller (see paragraph [0071])) that receives radio frequency signals from the radio of the first vent cover (702, 703, see paragraphs [0068] and [0071]) so that the control signals can be more easily transmitted through walls and other obstacles found in building structures (see paragraph [0088] of Kates).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Douglas, with Kates, to a radio in communication with a radio of the first vent cover, for the purpose of easy transmission of control signals to the fan or door, thereby increasing suitability for the user.    

Regarding Claim 14, Douglas, modified by Kates, as applied to Claim 13, further teaches, the system (10, see Fig 1 of Douglas) further comprising a computing device (included within controller 120) comprising one or more processors and memory, the memory storing an application operable on the computing 
device (included within controller 120) to provide a user interface to control operation of the first vent cover (32) and the second vent cover (32, see paragraphs [0029]-[0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aronstam et al. (U.S. Patent No. 7,347,774)
Alles (U.S. Patent Application Publication No. 2005/0194455)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763